Citation Nr: 1508630	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in his August 2012 substantive appeal.  Such hearing was scheduled for June 17, 2013.  However, on the day of the hearing, while the Veteran did not appear at the hearing, he did submit a written request for a postponement of the hearing in order to allow a new representative (attorney) an opportunity to review the file before hearing.  The record shows that the Veteran's claim file was forwarded to the attorney in February 2014.  As of the date of the decision, no action has been taken to reschedule the Veteran's hearing request.  There is also no indication that a completed a VA Form 21- 22a, Appointment of Individual as Claimant's Representative, has been received.  Neither has the VA received any notice that the previous appointment has been voided.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2014).  However, as the Veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the RO is warranted to reschedule the Veteran's requested videoconference hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  As the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO is warranted.

While the motion to reschedule a Board videoconference hearing is granted, the RO should verify the current representative.  In addition, the record contains references to the Veteran moving to California.  The RO should also confirm the Veteran's current address, and if necessary, forward the claim to the appropriate RO.

Accordingly, the case is REMANDED for the following action:

1. If applicable, obtain VA Form 21-22s from the new representative and afford the Veteran's representative the opportunity to review the claims file and complete a VA Form 646 or equivalent, prior to recertifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

2. Then, schedule the Veteran for a videoconference hearing before a VLJ at the appropriate RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

